UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-7394


ROYLIN JUNIUS BEALE,

                Plaintiff - Appellant,

          v.

DEPUTY J. P. MADIGAN; OFFICER       R.   BLOW;   OFFICER   HARLESS;
OFFICER PEELE; OFFICER CORPREW,

                Defendants - Appellees,

          and

CAPTAIN PHILLIPS,

                Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-ct-03244-F)


Submitted:   December 18, 2014             Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roylin Junius Beale, Appellant Pro Se. Scott Christopher Hart,
SUMRELL, SUGG, CARMICHAEL, HICKS & HART, PA, New Bern, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roylin Junius Beale appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Beale v. Madigan, No. 5:11-ct-03244-F (E.D.N.C. Aug. 27,

2014).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented     in   the   materials

before    this   court    and   argument   would    not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2